 

 

Exhibit 10.14

 

NATIONAL OILWELL VARCO, INC.

2018 LONG-TERM INCENTIVE PLAN

Restricted Stock Agreement

Grantee:

«Name»

Date of Grant:

February 27, 2019

Number of Restricted  Shares Granted:

«Shares2»

1.TUNotice of GrantUT.  National Oilwell Varco, Inc. (the “Company”) is pleased
to notify you that you have been granted the above number of restricted shares
of Common Stock (“Restricted Stock”) of the Company pursuant to the National
Oilwell Varco, Inc. Long-Term Incentive Plan (the “Plan”), subject to the terms
and conditions of the Plan and this Agreement.

2.TUVesting of Restricted StockUT.  Subject to the further provisions of this
Agreement, the shares of Restricted Stock shall become vested in accordance with
the following schedule:

VESTING DATE

VESTED PERCENTAGE

February 27, 2020

33 1/3%

February 27, 2021

33 1/3%

February 27, 2022

33 1/3%

Distributions on a share of Restricted Stock may be held by the Company without
interest until the Restricted Stock with respect to which the distribution was
made becomes vested or is forfeited and then paid to you or forfeited, as the
case may be.  

Notwithstanding the above vesting schedule, but subject to the further
provisions hereof, upon the occurrence of any of the following events the shares
of Restricted Stock shall vest as provided below:

(a)TUChange of ControlUT.  The shares of Restricted Stock shall become fully
vested upon your Involuntary Termination.  As used in this paragraph,
"Involuntary Termination" means your termination from employment with the
Company on or within twelve months following a Change of Control that is either
(i) initiated by the Company for reasons other than (a) your gross negligence or
willful misconduct in the performance of your duties with the Company or (b)
your final conviction of a felony or a misdemeanor involving moral turpitude, or
(ii) initiated by you after (a) a reduction by the Company of your authority,
duties or responsibilities immediately prior to the Change of Control (excluding
for this purpose (A) an insubstantial reduction of such authorities, duties or
responsibilities or an insubstantial reduction of your offices, titles and
reporting

ws7A3.tmp

--------------------------------------------------------------------------------

requirements, or (B) an isolated, insubstantial and inadvertent action not taken
in bad faith and which is remedied by the Company promptly after receipt of
notice thereof given by you), (b) a reduction of your base salary or total
compensation as in effect immediately prior to the Change of Control (total
compensation means for this purpose: base salary, participation in an annual
bonus plan, and participation in a long-term incentive plan), or (c) your
transfer, without your express written consent, to a location which is outside
the general metropolitan area in which your principal place of business
immediately prior to the Change of Control may be located or the Company's
requiring you to travel on Company business to a substantially greater extent
than required immediately prior to the Change of Control.  The term “Change of
Control” shall mean:  (i) the Company completes the sale of assets having a
gross sales price which exceeds 50% of the consolidated total capitalization of
the Company (consolidated total stockholders’ equity plus consolidated total
long-term debt as determined in accordance with generally accepted accounting
principles) as at the end of the last full fiscal quarter prior to the date such
determination is made; or (ii) any corporation, person or group within the
meaning of Section 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Act”), becomes the beneficial owner (within the meaning of Rule
13d-3 under the Act) of voting securities of the Company representing more than
30% of the total votes eligible to be cast at any election of directors of the
Company.

(b)Disability. If your employment with the Company terminates by reason of a
disability that entitles you to benefits under the Company’s long-term
disability plan, as determined in the sole discretion of the Company, any shares
of Restricted Stock held by you and not already vested shall be 100% vested.

(c)Death.If you die while in the employ of the Company, any shares of Restricted
Stock held by you and not already vested shall be 100% vested.

For purposes of this Agreement, “employment with the Company” shall include
being an employee or a director of, or a consultant to, the Company or
Subsidiary.

The provisions of any written employment or severance agreement between you and
the Company concerning the vesting of Restricted Stock are incorporated hereby
and made a part of this Agreement.

Subject to the terms of any applicable employment agreement or severance
agreement, all shares of Restricted Stock that are not vested on your
termination of employment for any reason other than as provided in (a), (b) and
(c) above shall be automatically cancelled and forfeited without payment upon
your termination.

3.TUCustody of Restricted Stock; Ownership RightsUT.  Upon vesting and
satisfying all applicable tax withholding obligations, the Company shall cause a
book-entry registration or certificate or certificates to be issued without
legend (except for any legend required pursuant to applicable securities laws or
any other agreement to which you are a party) in your name evidencing the shares
of Restricted Stock that have vested.  Prior to the satisfaction of such vesting
conditions or the occurrence of such events, the Restricted Stock is not
transferable and shall be held in trust by the Secretary of the Company or such
other depository as may be

ws7A3.tmp– 2 –

--------------------------------------------------------------------------------

designated by the Committee as a depository for safekeeping until the forfeiture
of such Restricted Stock occurs or the vesting of the shares pursuant to the
terms of the Plan and this Agreement.  In the Company’s sole discretion, the
Restricted Stock may be evidenced by an electronic book-entry account in your
name created by the Company’s stock transfer agent.  No book-entry registration
or physical certificates evidencing the Restricted Stock will be issued to you
until the satisfaction of all vesting conditions set forth herein and the
satisfaction of all applicable tax withholding obligations.  You shall, if
required by the Committee, deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Stock.  Subject to the restrictions set forth
herein, you are entitled to all voting and ownership rights applicable to the
Restricted Stock, whether or not vested.

4.UNontransferability of Restricted StockU.  You may not sell, transfer, pledge,
exchange, hypothecate or dispose of shares of Restricted Stock in any manner
otherwise than by will or by the laws of descent or distribution.  A breach of
these terms of this Agreement shall cause a forfeiture of the shares of
Restricted Stock.

5.UEntire Agreement; Governing LawU.  These shares of Restricted Stock are
granted under and governed by the terms and conditions of the Plan and this
Agreement.  In the event of any conflict between the Plan and this Agreement,
the terms of the Plan shall control.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.  The
Plan is incorporated herein by reference.  The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and you with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by the Company and you.  This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the state of Texas.

6.UWithholding of TaxU.  To the extent that the  vesting of Restricted Stock
results in the receipt of compensation by you with respect to which the Company
or a Subsidiary has a tax withholding obligation pursuant to applicable law, the
Company shall withhold a number of Shares that would otherwise be delivered on
vesting that have an aggregate Fair Market Value that does not exceed the amount
of taxes to be withheld to meet your tax withholding obligations, unless you, at
your option, deliver to the Company or the Subsidiary such amount of money as
the Company or the Subsidiary may require to meet its withholding obligations in
lieu of the withholding of Shares. No delivery of unrestricted Shares shall be
made under this Agreement until the applicable tax withholding requirements of
the Company or Subsidiary have been satisfied in full.

7.Forfeiture in Certain Circumstances (“Clawback”). The Committee may, at its
sole discretion, terminate this Award if it determines you have violated the
Company’s Clawback Policy.

T

ws7A3.tmp– 3 –